IN THE SUPREME COURT OF PENNSYLVANIA



In   the Matter of                             :   No. 2570 Disciplinary Docket No. 3

MILES K. KARSON, JR.                           :   Board File No. C4-16-957

                                               :   (Mercer County Court of Common Pleas,
                                               :   No. CP-43-CR-2154-2017)

                                               :   Attorney Registration No. 20916

                                               :   (Mercer County)


                                            ORDER

PER CURIAM

         AND NOW, this   11th   day of March, 2019, having indicated that he has no objection

to being placed on temporary suspension, the Rule is made absolute, and Miles K.

Karson, Jr., is temporarily suspended. See Pa.R.D.E. 214(d)(2).         He shall comply with

all the provisions of Pa.R.D.E. 217.